United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
FACILITY, El Centro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1995
Issued: April 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal from a June 24, 2008 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant has established more than 14 percent right upper extremity
impairment and more than 14 percent left upper extremity impairment for which she received a
schedule award.
FACTUAL HISTORY
This case has previously been before the Board. In a May 22, 2008 decision, the Board
set aside the Office’s September 5, 2007 decision, which denied appellant’s claim for an
increased schedule award beyond 14 percent permanent impairment previously awarded for each
upper extremity.1 The Board found that Dr. Arthur S. Harris, a Board-certified orthopedic
1

Docket No. 08-13 (issued May 22, 2008).

surgeon and Office medical adviser, did not adequately explain how he reached his impairment
rating of 9 percent impairment of the right arm and 12 percent impairment of the left arm. The
Board found that he did not explain his basis for including three percent impairment for lost
range of motion for the left arm. The Board also found that Dr. Harris erroneously based four
percent pain impairment for each arm based on a decreased sensation to the ulnar nerve, when it
should have been based on median nerve distribution in view of the findings of appellant’s
physician, Dr. James R. Moitoza, a Board-certified orthopedic surgeon. The Board further noted
that, while Dr. Harris classified appellant’s impairment of the upper extremity due to sensory
deficit or pain as that of Grade 3 deficit, he applied a percentage deficit for that of a Grade 4
deficit. The Board remanded the case for the Office to request clarification from Dr. Harris. The
facts and the circumstances of the case as set forth in the Board’s prior decision are incorporated
herein by reference.2
Following the Board’s May 22, 2008 decision, the Office requested that Dr. Harris clarify
his May 7, 2007 calculations. It noted that the pain impairment to both the left and right upper
extremities should have been based on the median nerve. The Office requested that Dr. Harris
recalculate the impairment of the right and left upper extremities using the correct maximum
impairment value for the proper peripheral nerve (39 percent for the median nerve below the
midforearm) and correlates the proper sensory deficit percentage range for the classification of
the sensory deficit or pain.
Dr. Moitoza continued to submit additional reports documenting appellant’s continued
treatment. He noted that appellant continued to have some sort of neuropathic pain syndrome
with no evidence of any neurologic deficit in either upper extremity.
In a June 9, 2008 report, Dr. Harris reviewed his May 7, 2007 finding that appellant had 9
percent impairment of the right upper extremity and 12 percent impairment of the left upper
extremity as well as Dr. Moitoza’s subsequent reports and advised he did not wish to change his
previously expressed opinion. He stated it was obvious from Dr. Moitoza’s March 22, 2007
report, as well as his subsequent reports that appellant has chronic problems with bilateral
median nerve neuropathy at the wrists/carpal tunnel syndrome, bilateral cubital tunnel
syndrome/ulnar neuropathy at the elbow and some residual problems from her bilateral first
dorsal compartment release. With regards to impairment resulting from cubital tunnel
syndrome/ulnar neuropathy, Dr. Harris felt appellant’s symptoms were consistent with Grade 3
pain/decreased sensation that interferes with some activity (Table 16-10 page 482 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment) and, when
multiplied by the seven percent maximum impairment value for the ulnar nerve above
midforearm (Table 16-15, page 492 of the A.M.A., Guides), resulted in a four percent
impairment of both the right and left upper extremities. He stated appellant had residual carpal
tunnel symptoms status post right carpal tunnel release on May 3, 2001 and left carpal tunnel
release in April 2001 and opined that, under Chapter 16 at page 495, appellant had five percent
impairment for her bilateral carpal tunnel symptoms consistent with having a satisfactory result
2

The Office accepted appellant’s claim for bilateral carpal tunnel syndrome, bilateral lesion of the ulnar nerve,
right wrist ganglion cyst and right radial styloid tendinitis and authorized appropriate surgeries. It paid appropriate
benefits and appellant returned to full-time modified-duty work after each surgery. In its May 22, 2008 decision, the
Board found that the record did not show that appellant had a right wrist ganglion cyst.

2

following carpal tunnel release. Dr. Harris further advised that appellant has some loss of ulnar
deviation as a result of her continued problems with chronic de Quervain’s tenosynovitis status
post left de Quervain’s/first dorsal compartment release on December 9, 2005 and had three
percent impairment for loss of motion for her left upper extremity.3 He advised that while a
Grade 3 pain/decreased sensation that interferes with some activity (Table 16-10, page 482) of
the median nerve/sensory function [39] would result in a 24 percent impairment of each upper
extremity, he did not feel appellant was entitled to this impairment. He explained that
Dr. Moitoza’s subsequent evaluations documented appellant’s continued chronic problems with
her bilateral median nerve/median neuropathy and bilateral cubital tunnel/ulnar neuropathy and
that her symptoms wax and wane with time with no evidence of any neurologic deficit in either
upper extremity. Dr. Harris stated that, because appellant’s symptoms wax and wane and there
would be different subjective complaints as well as objective findings depending on the date that
she was seen, he did not wish to change his previous opinion that appellant had 9 percent
impairment in the right arm and 12 percent impairment in the left arm with a date of maximum
medical improvement of December 20, 2006.
By decision dated June 24, 2008, the Office denied appellant’s request for an increased
award for the right and left upper extremities. Based on the Office’s medical adviser’s June 9,
2008 report, it found that appellant was entitled to no greater than the 14 percent right upper
extremity impairment and the 14 percent left upper extremity impairment previously paid.
On appeal, appellant agreed that her condition was chronic, but disagreed with the
Office’s denial of her claim for an increased schedule award.
LEGAL PRECEDENT
A claim for an increased schedule award may be based on new exposure.4 Absent any
new exposure to employment factors, a claim for an increased schedule award may also be based
on medical evidence indicating that the progression of an employment-related condition has
resulted in a greater permanent impairment than previously calculated.5
In determining entitlement to a schedule award, preexisting impairment to the scheduled
member should be included.6 Any previous impairment to the member under consideration is
included in calculating the percentage of loss except when the prior impairment is due to a
previous work-related injury, in which case the percentage already paid is subtracted from the
total percentage of impairment.7

3

In his May 7, 2007 report, Dr. Harris found that under Figure 16-31 at page 469, the A.M.A., Guides (5th ed.
2001), appellant had three percent impairment for loss of wrist ulnar deviation.
4

Linda T. Brown, 51 ECAB 115 (1999).

5

Id.

6

Carol A. Smart, 57 ECAB 340 (2006); Michael C. Milner, 53 ECAB 446, 450 (2002).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7(a)(2) (November 1998).

3

The schedule award provision of the Federal Employees’ Compensation Act8 and its
implementing regulations9 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. For consistent results and to ensure equal justice, under the law to
all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the Office for evaluating schedule losses.10
The A.M.A., Guides note that carpal tunnel syndrome involves compression of the
median nerve at the volar aspect of the wrist.11 The A.M.A., Guides list the symptoms, signs and
findings of carpal tunnel syndrome as pain and paresthesias in the median nerve distribution,
including sensory autonomic disturbances in the radial 3.5 digits, weakness or atrophy of the
thenar muscles, a positive percussion sign at the wrist, presence of Phalen’s sign and motor and
sensory electroneuromyographic abnormalities.12
In evaluating carpal tunnel syndrome, the A.M.A., Guides provide that, if after an
optimal recovery time following surgical decompression, an individual continues to complain of
pain, paresthesias or difficulties in performing certain activities three possible scenarios can be
present. The first situation is: Positive clinical finding of median nerve dysfunction and
electrical conduction delay(s): The impairment due to residual carpal tunnel syndrome is rated
according to the sensory and/or motor deficits as described earlier.13 In this situation, the
impairment due to residual carpal tunnel syndrome is evaluated by multiplying the grade of
severity of the sensory or motor deficit by the respective maximum upper extremity impairment
value resulting from sensory or motor deficits of each nerve structure involved. When both
sensory and motor functions are involved the impairment values derived for each are
combined.14
In the second scenario: Normal sensibility and opposition strength with abnormal
sensory and/or motor latencies or abnormal electromyogram (EMG) testing of the thenar
muscles: a residual carpal tunnel syndrome is still present and an impairment rating not to
exceed five percent of the upper extremity may be justified. Finally, the A.M.A., Guides
provide: Normal sensibility (two-point discrimination and Semmes-Weinstein monofilament

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

See id. at § 10.404; see also David W. Ferrall, 56 ECAB 362 (2005).

11

A.M.A., Guides 495.

12

Id.

13

Id.

14

Id. at 494, 481.

4

testing), opposition strength and nerve conduction studies: there is no objective basis for an
impairment rating.15
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.16
ANALYSIS
By decision dated May 22, 2008, the Board remanded the case for the Office to obtain
clarification from its Office medical adviser, Dr. Harris, regarding appellant’s entitlement to a
schedule award beyond the 14 percent permanent impairment to both upper extremities
previously awarded. The Board found that Dr. Harris did not adequately explain how he reached
his impairment rating of 9 percent impairment of the right arm and 12 percent impairment of the
left arm in his March 22, 2007 report. Specifically, the Board found that Dr. Harris did not
explain his basis for including impairment based on three percent loss of range of motion for the
left upper extremity and his four percent pain impairment to both the left and right upper
extremities were erroneously based on a decreased sensation to the ulnar nerve and should have
been based on median nerve distribution.
In his June 9, 2008 report, Dr. Harris reiterated that appellant has 9 percent impairment of
the right upper extremity and 12 percent impairment of the left upper extremity with a date of
maximum medical improvement of December 20, 2006 as previously found in his earlier report.
The right upper extremity impairment was comprised of four percent cubital tunnel/ulnar
neuropathy at the elbow and five percent carpal tunnel/median neuropathy at the wrists. The left
upper extremity impairment was comprised of four percent cubital tunnel/ulnar neuropathy at the
elbow, five percent carpal tunnel/median neuropathy at the wrists and three percent loss of range
of motion. With regard to appellant’s bilateral carpal tunnel syndrome/median neuropathy, the
Board previously affirmed Dr. Harris’s finding that appellant was entitled to five percent
impairment under option two on page 495 of the A.M.A., Guides as appellant had normal
sensibility and opposition strength with abnormal studies.
Regarding impairment for loss of motion, Dr. Harris stated that appellant had three
percent impairment for loss of motion based on loss of ulnar deviation of the left upper
extremity. He noted that Dr. Moitoza found some loss of ulnar deviation as a result of her
continued problems with chronic de Quervain’s tenosynovitis status post left de Quervain’s/first
dorsal compartment release on December 9, 2005. The Board notes that, under Figure 16-31 at
page 469 of the A.M.A, Guides, 17 degrees of ulnar deviation, noted in Dr. Moitoza’s
December 22, 2006 report, equals three percent impairment.17 Thus, Dr. Harris properly
15

Id. at 495.

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
17

Dr. Harris referenced the A.M.A., Guides in his May 7, 2007 report. See supra note 3.

5

accorded three percent impairment for loss of motion based on loss of ulnar deviation of the left
upper extremity.
However, the remainder of Dr. Harris’s impairment evaluation is not well rationalized.
He maintained that appellant was entitled to four percent pain impairment to both the left and
right upper extremities based on decreased sensation to the ulnar nerve and disagreed that she
had a bilateral median nerve sensory impairment based on a Grade 3 pain/decreased sensation
that interferes with some activity. Dr. Harris found that Dr. Moitoza’s reports established that
appellant has chronic problems with bilateral median nerve/median neuropathy and bilateral
cubital tunnel/ulnar neuropathy with no evidence of any neurologic deficit in either upper
extremity. Because appellant has chronic problems, Dr. Harris explained appellant’s symptoms
would wax and wane and there would be different subjective complaints as well as objective
findings depending on when she was seen. However, he failed to adequately explain why
appellant would have bilateral pain impairment rating based on a decreased sensation to the ulnar
nerve as opposed to the median nerve. Dr. Moitoza specifically noted in his March 22, 2007
report, that appellant’s numbness and tingling and dysesthesias and loss of sensation arose from
the median nerve distribution and there were no ulnar nerve symptoms present. Thus,
Dr. Harris’ conclusion that appellant did not have bilateral pain impairment based on decreased
sensation to the median nerve is not well reasoned upon a proper factual basis and requires
further clarification. Moreover, there is no objective evidence to support Dr. Harris’ impairment
findings of bilateral pain impairment based on decreased sensation to the ulnar nerve while
Dr. Moitoza had an opportunity to examine appellant and report findings.
Given the deficiencies in Dr. Harris’s supplemental report, the Office should not have
relied upon his findings in denying appellant’s claim for an increased schedule award. Further
medical development is needed in this matter. Thus, the Board will remand the case to the
Office so that it may obtain an appropriate medical opinion regarding the extent of appellant’s
permanent impairment of her arms.18 Following this and such other development as is deemed
necessary, it shall issue an appropriate merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The record is not sufficiently
detailed to establish appellant’s impairment rating in accordance with the applicable provisions
of the A.M.A., Guides, and must be remanded for additional medical development.19

18

See Mae Z. Hackett, 34 ECAB 1421 (1983) (once the Office begins medical development, it has the
responsibility to obtain an evaluation which will resolve the issue involved in the case).
19

The Board notes that appellant disputes some of the conditions which the Office accepted, such as a right wrist
ganglion cyst. A review of the record does not establish that appellant had such a diagnosis. On remand, it should
make sure that its accepted conditions are supported by the record.

6

ORDER
IT IS HEREBY ORDERED THAT the June 24, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further action consistent with
this decision of the Board.
Issued: April 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

